TDCJ Offender Details                                                                            Page 1 of2

                                                                                        ~3,ct2-=i---O(
                                                                [A) ii•tillt.IW   Iii   New,Ofl'ender Search




 Offender Information Details
   Return to Search list

                               )
 SID Number:                                08438256

 TDCJ Number:                               01994520

 Name:                                       HILL,JD

 Race:                                      w
 Gender:                                     M
 DOB:                                        1992-11-19

 Maximum Sentence Date:                      2017-12-30

 Current Facility:                           HAMILTON

 Projected Release Date:                     2016-05-21

 Parole Eligibility Date:                    2015-05-06

 Offender Visitation Eligible:               YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEIDULED RELEASE:

 Scheduled Release Date:                   Offender is not scheduled for release at this time.

 Scheduled Release Type:                   Will be determined when release date is scheduled.

 Scheduled Release Location:               Will be determined when release date is scheduled.



  ,,,Pa'role·Review Information
                   ..·




 Offense History:
   Offense                             Sentence       County Case No.       Sentence (YY-
                         Offense
    Date                                 Date                                 MM-Db)
              I                    I              I         I

http://offender.tdcj.texas.gov/OffenderSearchloffenderDetail.action?sid=08438256                  9/22/2015